—Determination of respondent State Division of Human Rights dated July 29, 1998, inter alia, awarding respondent claimant $100,000 for mental anguish, unanimously modified, on the facts, to reduce such award to $50,000, and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered September 27, 1999) is otherwise disposed of by confirming the remainder of the determination, without costs.
The award was based on substantial evidence that petitioners’ acts of unlawful discrimination against the complainant, including her immediate supervisor’s sexual harassment over a period of four months, petitioners’ failure to act on the complainant’s formal complaints made to other superiors, including petitioners’ equal opportunity office, and petitioners’ retaliation against the complainant for such complaints by twice disciplining and ultimately terminating her, caused the complainant to suffer emotional distress (see, Matter of New York City Tr. Auth. v State Div. of Human Rights, 78 NY2d 207, 216). However, the complainant’s testimony as to the severity and duration of the distress, unsubstantiated by any medical or other objective evidence, is sufficient to support an award only to the extent indicated, and we modify the determination accordingly (cf., id., at 218). Concur — Sullivan, P. J., Nardelli, Williams, Saxe and Friedman, JJ.